Citation Nr: 0717908	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-17 931	)	DATE
	)
	)



THE ISSUE

Whether an April 14, 2005 decision of the Board of Veterans' 
Appeals (Board) that denied an initial disability rating in 
excess of 50 percent for post-traumatic stress disorder 
(PTSD) should be revised or reversed on the grounds of clear 
and unmistakable error (CUE).



REPRESENTATION

Moving party represented by:  Missouri Veterans Commission



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968. 

This matter comes before the Board from a motion by the 
veteran alleging CUE in an April 14, 2005 Board decision.  


FINDINGS OF FACT

1.  In an April 2003 rating decision, the RO granted service 
connection for PTSD and assigned a 50 percent rating 
effective May 21, 2002.  

2.  In an April 14, 2005 decision, the Board denied an 
initial disability rating in excess of 50 percent for PTSD.

3.  The April 14, 2005 Board decision was based on the record 
and the law which existed at the time and did not involve 
undebatable error which, had it not been made, would have 
manifestly changed the outcome of the decision.


CONCLUSION OF LAW

The Board decision of April 14, 2005, which denied an initial 
disability rating in excess of 50 percent for PTSD, does not 
contain CUE.  38 U.S.C.A. § 7111 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 20.1400, 20.1403 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, while the Board is generally 
required to address the Veterans Claims Assistance Act of 
2000 (VCAA), the Board notes that it is not necessary to 
discuss the VCAA in connection with the veteran's Motion in 
this case.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).  The United States Court of 
Appeals for Veterans Claims ("the Court") has held that the 
provisions of the VCAA do not apply to a claim based on an 
allegation of clear and unmistakable error in a previous 
Board decision.  See Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc).  The Court held that an attempt to obtain 
benefits based on an allegation of clear and unmistakable 
error "is fundamentally different from any other kind of 
action in the VA adjudicative process."  Livesay, 15 Vet. 
App. at 178.  An allegation of CUE does not represent a 
"claim," but rather is a collateral attack on a final 
decision.  It involves a legal challenge to a prior Board 
decision and does not involve acquiring or submitting any 
additional evidence.  Therefore, the provisions of the VCAA 
are not for application in the adjudication of the issue of 
CUE in a prior final Board decision.

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  Such review may be 
initiated by the Board on its own motion or by a party to the 
decision.  38 U.S.C.A. § 7111(c) (West 2002 & Supp. 2005); 
38 C.F.R. § 20.1400 (2006).

In the instant case, the veteran contends that there was CUE 
in the April 14, 2005 Board decision that denied an initial 
disability rating in excess of 50 percent for PTSD, based on 
an allegation that the denial of the higher rating was based 
on false information and since he was not afforded an 
additional examination.

CUE is defined as a very specific and rare kind of error of 
fact or law, that when called to attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  38 C.F.R. § 20.1403(a) (2006).  To 
warrant revision of a Board decision on grounds of CUE, there 
must be an error in the Board's adjudication of the appeal 
which, had it not been made, would have manifestly changed 
the outcome when it was made.  If it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be deemed clear and unmistakable error.  
38 C.F.R. § 20.1403(c) (2006).

Examples of situation that are not CUE are: (1) A new medical 
diagnosis that "corrects" an earlier diagnosis considered in 
a Board's decision; (2) a failure to fulfill the VA's duty to 
assist the veteran with the development of the facts relevant 
to his or her claim; or (3) a disagreement as to how the 
facts were weighed or evaluated. 38 C.F.R. § 20.1403(d) 
(2006).  CUE also does not encompass the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board's decision challenge, there has been a change in 
the interpretation of a statute or regulations.  38 C.F.R. § 
20.1403(e) (2006).

Prior decisions by the Court on the issue of CUE provide 
additional guidance for determining whether CUE exists in a 
Board decision.  The Court has defined CUE as an 
administrative failure to apply the correct statutory or 
regulatory provisions to the correct and relevant facts.  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The 
Court has also held that a finding that there was such error 
"must be based on the record and the law that existed at the 
time of the prior . . . decision." Russell v. Derwinski, 3 
Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  Porter v. Brown, 5 Vet. App. 
223, 235-36 (1993).  The mere misinterpretation of facts does 
not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  Moreover, the error must be one that would have 
manifestly changed the outcome at the time it was made.  
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a 
kind of error, of fact or law, that when called to attention 
of later reviewers, compels a conclusion, to which reasonable 
minds cannot differ, that the result would have been 
manifestly different but for the error."  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).

The veteran's claim of service connection for PTSD was 
received in May 2002.  

On February 18, 2003, the veteran underwent a psychiatric 
assessment by VA.  At that time, the veteran reported that he 
had been married for 36 years and employed at an aerospace 
company for 10 years.  Before that, he worked at a chemical 
company and then another aerospace company.  It was noted 
that the veteran had a difficult time both socially and 
industrially and preferred to work alone.  

Thereafter, in conjunction with his claim, the veteran was 
afforded a VA examination on February 26, 2003.  The examiner 
noted that the veteran had not been treated psychiatrically.  
The veteran's social history was reviewed.  It was noted that 
the veteran graduated from high school and attended one 
semester of college prior to joining the Army.  Following 
service, he attended Parks College where he obtained a 
certificate in aerospace mechanics.  He worked in the 
construction industry for 19 years and then returned to the 
aerospace business where he was employed repairing aircraft.  
The veteran had been employed as a foreman at his plant for 
the past 10 years, but had been demoted due to his inability 
to concentrate.  However, he was thereafter reinstated in his 
supervisory job.  The veteran reported having problems at 
work and that he was working during the second shift when 
there were not many people around.  The veteran described 
having intrusive thoughts which sometimes interfered with his 
ability to concentrate at work and the veteran attributed 
this to be the reason he lost his job as a supervisor.  

The examiner noted that the veteran reported that he began 
drinking in grade school.  By the time he completed military 
service, he was drinking heavily.  He ceased drinking in 
1994.  

With regard to symptoms, in pertinent part, the veteran 
indicated that he startled very easily, but that this problem 
had improved since he returned from Vietnam.  Also, the 
veteran stated that he had worked very hard to train himself 
not to startle excessively because it made a spectacle of 
him.  

In the summary section of the examination report, the 
examiner noted that the veteran had maintained a job and 
family and never sought psychiatric help.  He had a history 
of alcohol use which started prior to service and was heavy 
throughout service.  In addition, both of his parents were 
alcoholics.  The examiner stated that he believed that 
alcoholism was a primary illness and was not caused by 
service.  The examiner also believed that the veteran used 
alcohol thereafter to self-medicate and it did not exacerbate 
the symptoms of PTSD.  It was noted that the veteran had 
various symptoms, including startle response.  

In his notice of disagreement and substantive appeal, the 
veteran disputed some of the findings on the VA examination 
report.  The veteran disputed that he had in fact received a 
Combat Infantryman Badge.  He addressed the finding in the 
examination report that he was neat and clean at the time of 
his VA examination.  He discussed his anger issues and 
emotional blunting.  The veteran stated that he did have 
startle reaction and had trained himself not to react to all 
loud noises.  He noted that there were no loud noises during 
his examination.  The veteran addressed suicidal and 
homicidal thoughts.  The veteran also discussed memory 
issues.  The veteran indicated, in summary, that his PTSD had 
impaired his ability to function socially and had made it 
impossible for him to further his education even though he 
had tried attending Lindenwood College and had attempted 
correspondence courses.  

Currently, the veteran asserts that there was CUE in the 
Board decision.  The veteran contends that the Board decision 
referred to false information.  Specifically, the veteran 
referred to the portions of the Board decision which 
discussed the contents of the VA examination report.  The 
veteran stated that the following were not true: that he 
attended college prior to going to Vietnam; that he attended 
Parks College and acquired a certificate in aerospace 
mechanics; that he drank heavily before going to Vietnam; 
that he lost his job as a supervisor where he worked; that he 
never sought psychiatric help; that there was no startle 
reaction to ambient noise; that both his parents were 
alcoholics; and that alcohol use was heavy throughout 
service.  The veteran maintained that he did not attend 
college before service although he tried many years after 
service, but could not concentrate sufficiently.  He never 
attended Parks College or received any kind of certificate of 
degree.  The veteran asserted that he did not drink heavily 
before going to Vietnam and he was only a social drinker.  He 
stated that he never held a job as a supervisor and he never 
worked in the construction industry.  He maintained that he 
has had more than a dozen jobs since returning from Vietnam.  
The veteran indicated that he had sought psychiatric help 
many times since his VA interview.  The veteran contended 
that there was no startle reaction at the time of the 
examination because there were no loud noises.  He stated 
that his parents were not alcoholics and he did not use 
alcohol himself heavily throughout service.  Finally, he 
maintained that he was only given one examination even though 
he first filed his claim in 2002.  

The veteran makes numerous allegations that the Board 
decision was based on false information. i.e., the correct 
facts, as they were known at the time, were not before the 
Board.  However, the Board decision relied on the VA medical 
report.  The VA examiner obtained pertinent information from 
the veteran.  In support of his allegations, the veteran now 
submits evidence showing he did not attend college prior to 
service.  However, although the veteran now disputes what the 
VA examiner recorded, that information was provided to the VA 
examiner by the veteran at that time.  Thus, even if he now 
states that those facts were incorrect, he provided them 
himself and they were believed to be correct at the time of 
the VA examination and the subsequent Board decision.  
Furthermore, the veteran did not dispute any of that 
information after the examination.  As noted, in his notice 
of disagreement and substantive appeal, the veteran took 
issue with various points made in the VA examination.  He did 
not address any of the "false information" that he now 
claims, except for the claimed startle reaction.  The April 
2005 Board decision addressed this allegation of the veteran.  
To the extent that the veteran disagrees with how VA weighed 
this evidence, mere disagreement with the weighing of medical 
evidence does not amount to CUE.  Russell, 3. Vet. App. at 
313-14.

A review of the Board decision reflects that the Board 
properly applied the statutory and regulatory provisions 
extant at the time, as follows

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. Part 4 
(2005).  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (2005).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally, 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  

The regulations for mental disorders was found in 38 C.F.R. 
§§ 4.125-4.130 (2005).  Psychiatric disabilities evaluated 
under Diagnostic Code 9411 are rated according to the General 
Rating Formula for Mental Disorders.  A 50 percent rating is 
provided for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130 (2005).

In the April 14, 2005 Board decision, the Board considered 
the criteria for a higher rating, addressed the pertinent 
criteria, and determined that a higher rating was not 
warranted.  As noted, an allegation that the Board did not 
properly weigh the evidence does not amount to CUE.  

The veteran does not appear to assert that the law and 
regulations were improperly applied.  Rather, the veteran 
maintains that the correct facts, as they were known at the 
time, were not before the Board.  However, as pointed out 
above, the facts of record, as contained in the VA 
examination report were considered to be correct at that 
time.  They were considered to be correct because the veteran 
provided the information and they were documented in the VA 
examination report.  The veteran did not argue that those 
facts were incorrect after the examination was conducted, 
although he made allegations about other matters addressed in 
the VA examination.  

Furthermore, even assuming the Board had the "correct 
facts," as pointed out by the veteran, those facts would not 
have manifestly changed the outcome when it was made.  It is 
not absolutely clear that a different result would have 
ensued.  In the analysis portion of the decision, the Board 
cited to the veteran's background of having gone to college 
and obtaining a certificate in aerospace mechanics.  Even if 
this was inaccurate, the Board also cited to the veteran's 
history of being both married and gainfully employed for many 
years.  The Board also cited to the VA examiner's 
determination of the veteran's Global Assessment of 
Functioning (GAF) score which was indicative of no more than 
mild to moderate impairment in occupational and social 
functioning.  Based on those findings, the Board determined 
that the veteran's level of occupational impairment was best 
described as manifest by reduced reliability and productivity 
with symptoms such as difficulty in establishing and 
maintaining effective work and social relationships.  This 
finding more nearly approximated a 50 percent rating.  The 
other "incorrect facts" as indicated by the veteran were 
taken into account historically.  However, in assessing 
current social and industrial impairment, the past history of 
alcohol use by the veteran or his parents was not used to 
determine his current level of functioning.  Likewise, 
neither was the status of whether the veteran had a Combat 
Infantryman Badge or if he attended college, pre-service.  In 
fact, the examiner noted that the file contained one copy of 
the veteran's DD 214 in which "C.I.B. (Combat Infantrymans 
Badge)" had been handwritten in list of decorations, medals, 
commendations, and citations.  The RO noted in its April 2003 
rating decision, that the veteran's personnel records failed 
to show the award of a CIB.  Both the VA examiner and the RO 
in granting the veteran's claim noted the veteran's claims of 
combat, which the RO found supported by other evidence of 
record.  Further, with respect to employment, the fact that 
the veteran had retained employment, rather than whether or 
nor he was a supervisor was determinative.  As noted, the 
symptom of startle reaction was addressed by the Board and 
goes to how the evidence was weighed.  

Thus, although the veteran complains that there were factual 
inaccuracies at the time of the April 14, 2005 Board 
decision, there must be an error in the Board's adjudication 
of the appeal which, had it not been made, would have 
manifestly changed the outcome when it was made.  Even if 
those purported inaccuracies had been corrected, it is not 
absolutely clear that a different result would have ensued.  
Thus, there was no CUE.  

As to the assertion that the veteran had sought psychiatric 
help after the VA examination, he admits that the psychiatric 
help has never materialized; thus there are no records in 
that regard.  Concerning the argument that VA's failure to 
request another examination was CUE, the Board points out 
that even if true, a failure to fulfill the duty to assist 
(to obtain additional records or an examination) is not a 
basis for finding CUE.  38 C.F.R. § 20.1403(d)(2) (2006).  

A careful review of the evidentiary record on April 14, 2005, 
has revealed that the Board's decision at that time was in 
accordance with the evidence then of record and the 
applicable legal criteria.  The decision was neither 
arbitrary, capricious, nor an abuse of discretion; it was in 
accordance with the law, and it was supported by an adequate 
statement of reasons and bases.  In the absence of the kind 
of error of fact or law which would compel the conclusion 
that the result would have been manifestly different but for 
the error, there is simply no basis upon which to find CUE in 
the April 14, 2005 Board decision that denied an initial 
disability rating in excess of 50 percent PTSD.  

Accordingly, the April 14, 2005 decision by the Board does 
not reflect CUE, and the motion is denied.


ORDER

CUE not having been shown in the Board's decision of April 
14, 2005, the motion for revision or reversal of that 
decision is denied.



                       
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



